DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection of claims 1, 6, 11, 16, Applicant argues in substance that “the timing adjustment …transmitted in RAR is used to adjust UE uplink transmission” by citing a book title “LTE – The UMTS Long term Evolution 2nd Edition” and that combination of Yi and Hou fails to disclose this feature.
In response to argument, Examiner respectfully disagree.  Examiner is unclear of relevance of above cited book to the invention as claimed.  Additionally the application’s instant specification does not seem to disclose what Applicant asserts as taught in the above book nor does it teach timing adjustment transmitted in a RAR.

Regarding 103 rejection of claims 1, 6, 11, 16, Applicant argues in substance that combination of Yi and Hou fails to disclose “UE can select a beam for reception different from eNB indication”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., UE can select a beam for reception different from eNB indication) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 claims dependency from claim 2 which Examiner believes should be claim 1.  Appropriate correction is required.


				Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 6, 9, 10, 11, 14, 15, 16, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 recite the limitation "target information is used for a multi-antenna .... " which
makes the claims indefinite. It's unclear if the target information is provided/received by the UE,
generated or stored by the UE. Examiner will interpret as best understood.
Claim 6, 16 recite the limitation "target information is used for a multi-antenna .... " which
makes the claims indefinite. It's unclear if the target information is provided/received by the base
station, generated or stored by the base station. Examiner will interpret as best understood.
Claims 5, 15 substantively recite the limitation "receiving a first signaling" which makes the
claims indefinite. It's unclear if this limitation refers to "receiving a second radio signal" recited in
respective independent claims 1, 11. Examiner will interpret as best understood.
Claims 5, 15 substantively recite the limitation "receiving a first signaling" which makes the
claims indefinite. It's unclear if this step is performed during the second and third time intervals, prior,
or subsequent to these time intervals recited in respective claims 1, 11. Examiner will interpret as best
understood.
Claims 10, 20 substantively recite the limitation "transmitting a first signaling" which makes the
claims indefinite. It's unclear if this step is performed during the second, prior, or subsequent to these
time intervals recited in respective claims 6, 16. Examiner will interpret as best understood.
Claims 4, 9, 14, 19 recites the limitation "the reporting".  There is insufficient antecedent basis for this limitation in the claims.

				Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et
al (USPN 2015/0124679) in view of Hou et al (WO 2014/139174) A1 and Xiong et al (USPN 2018/0212659).

	Regarding claim 11, Yi discloses
 	a UE for multi-antenna transmission, comprising: (UE for wireless communication, comprising [0021,0086], FIGs. 1-3)
 	to transmit a first radio signal in a first time interval (communication module for transmitting a first uplink signal during a first time interval [0062-0065, 0083-0085], FIGs. 7 #S2, 9)
 	and to receive a second radio signal in a second time interval (communication module for receiving a second radio signal in response to transmission of first radio signal [0063-0066, 0083-0085], FIGs. 7 #S3, 9)
 	to monitor a third radio signal in a third time interval (communication monitors for third signal/PDCCH in a different time interval [0064-0066, 0084], FIGs. 7, 9)
 	wherein the first radio signal comprises first information and the second radio signal comprises second information (first radio signal comprises RACH preamble and the second radio signal comprises RACH response [0062-0066])
 	and a time-domain position of the third time interval is associated with a time position of the first interval (time domain positions of first interval precede third time interval [0056-0061, 0065], FIG. 7
 	target information is used for receiving in the third time interval (information contained in RAR used for receiving information in third time interval [0040-0047, 0053, 0084, 0108]
 	Yi does not expressly disclose a first transceiver; a first receiver; target information is used for a multiantenna related receiving; a time domain position of the second time interval is used for determining whether the target information is the first information or the second information

 	Hou discloses a first transceiver, (UE comprising a transceiver [0053-0056], FIG. 10)
 	a first receiver (additional receiver [0056])
 	target information is used for a multi-antenna related receiving (horizontal/vertical beam used for multi-antenna reception [0028, 0029, 0039], FIGs. 2, 7)
 	a time domain position of the second time interval is used for determining whether the target information is the first information or the second information (reception of RAR after transmission of preamble and within RAR response window with the RAR contains possible timing adjustments to UE obtained horizontal/vertical beam, with no timing adjustments allow the UE to use horizontal/vertical beam measured from CSI-RS [0032-0036], FIGs. 2-6)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to implement" a first transceiver; a first receiver; target information is used for a multi-antenna related receiving; a time domain position of the second time interval is used for determining whether the target information is the first information or the second information" as taught by Hou into Yi's system with the motivation to enable a UE to obtain horizontal/vertical beam for
communication with eNB (Hou, paragraph [0032-0036], FIGs. 2-6)
	Combined system of Yi and Hou does not expressly disclose “the multi-antenna related receiving refers to transmit beamforming”

	Xiong discloses “the multi-antenna related receiving refers to transmit beamforming” RAR carries information used to generate uplink transmit beamforming [0023, 0092, 0093, 0035, 0036], FIGs. 4A-8
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to implement “the multi-antenna related receiving refers to transmit beamforming " as taught by Xiong into combined system of Hou and Yi with the motivation to enable a UE to performing beamforming based on RARs received (Xiong, paragraph [[0023, 0092, 0093, 0035, 0036], FIGs. 4A-8)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 11.


	Regarding claim 16, Yi discloses
	a base station for multi-antenna transmission, comprising: (eNB comprising [0016], FIGs. 1-4)
	receive a first radio signal in a first time interval, (receive first signal during a first time interval [0062-0065, 0083-0085], FIGs. 7 #S2, 9)
 	and to transmit a second radio signal in a second time interval (transmit a second signal comprising a response in second interval ([0063-0066, 0083-0085], FIGs. 7 #S3, 9)
	transmit a third radio signal in a third time interval (transmit third signal/PDCCH in a different time interval [0064-0066, 0084], FIGs. 7, 9)
 	wherein the first radio signal comprises first information and the second radio signal comprises second information (first radio signal comprises RACH preamble and the second radio signal comprises RACH response [0062-0066])
	and a time-domain position of the third time interval is associated with a time position of the first interval (time domain positions of first interval precede third time interval [0056-0061, 0065], FIG. 7
	target information is used for receiving in the third time interval  (information contained in RAR used for receiving information in third time interval [0040-0047, 0053, 0084, 0108]
	Yi does not expressly disclose a second transceiver; a first transmitter; target information is used for a multi-antenna related receiving; a time domain position of the second time interval is used for determining whether the target information is the first information or the second information

	Hou discloses a second transceiver, (base station comprising a transceiver [0048-0052], FIG. 9)
	a first transmitter (additional transmitter [0051])
target information is used for a multi-antenna related receiving (horizontal/vertical beam used for multi-antenna reception [0028, 0029, 0039], FIGs. 2, 7)
	a time domain position of the second time interval is used for determining whether the target information is the first information or the second information (reception of RAR after transmission of preamble and within RAR response window with the RAR contains possible timing adjustments to UE obtained horizontal/vertical beam, with no timing adjustments allow the UE to use horizontal/vertical beam measured from CSI-RS [0032-0036], FIGs. 2-6)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a second transceiver; a first transmitter; target information is used for a multi-antenna related receiving; a time domain position of the second time interval is used for determining whether the target information is the first information or the second information” as taught by Hou into Yi’s system with the motivation to enable a UE to obtain horizontal/vertical beam for communication with eNB (Hou, paragraph [0032-0036], FIGs. 2-6)
 	Combined system of Yi and Hou does not expressly disclose “the multi-antenna related receiving refers to transmit beamforming”

	Xiong discloses “the multi-antenna related receiving refers to transmit beamforming” RAR carries information used to generate uplink transmit beamforming [0023, 0092, 0093, 0035, 0036], FIGs. 4A-8
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to implement “the multi-antenna related receiving refers to transmit beamforming " as taught by Xiong into combined system of Hou and Yi with the motivation to enable a UE to performing beamforming based on RARs received (Xiong, paragraph [[0023, 0092, 0093, 0035, 0036], FIGs. 4A-8)

Claim 6 is rejected based on similar ground(s) provided in rejection of claim 16.

	Regarding claims 2, 3, 7, 8, 12, 13, 17, 18, Hou discloses UE’s transmission of preamble contains a selected/mapped horizontal/vertical beam which allows eNB to determine possible adjustments and horizontal/vertical beamforming in a RAR transmitted to UE to allow UE to determine Rx beam [0032-0037, 0043-0045], FIGs. 4, 5, 7

Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 19, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469